Citation Nr: 0908112	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left wrist 
disability.

2.  Entitlement to service connection for cramps in foot.

3.  Entitlement to service connection for a respiratory 
disability, to include bronchitis and/or asthma.  

4.  Entitlement to service connection for upper back 
disability.

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for swollen joints, has been 
received.

6.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left shoulder disability, 
has been received.

7.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for low back disability, has been 
received.

8.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left ankle disability, has 
been received.

9.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left elbow disability, has 
been received.

10.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for abnormal electrocardiogram 
(EKG), has been received.

11.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for cramps in the legs, has 
been received.

12.  Entitlement to an evaluation in excess of 20 percent for 
service-connected post-operative residuals of a left knee 
meniscectomy.  


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by which the RO, in pertinent 
part, denied service connection for the alleged disabilities 
enumerated above.

In the May 2005 rating decision, the RO assigned an increased 
10 percent evaluation for the service-connected post-
operative residuals of a left knee meniscectomy.  The veteran 
filed a timely notice of disagreement in August 2005.  
However, a statement of the case has not been issued.  As no 
statement of the case on this matter has ever been issued, 
additional action by the RO is required as set forth below in 
the Remand portion of this decision.  See Manlincon v. West, 
12 Vet. App. 328 (1999).

The Board observes that by May 2005 and April 2006 rating 
decisions, the RO assigned increased ratings to the service-
connected left knee disability (from zero to 10 percent in 
May 2005 and from 10 to 20 percent in April 1006).  Although 
each increase represents a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

The issues of entitlement to service connection for upper 
back pain and a higher evaluation for a left knee disability 
as well as claims to reopen previously disallowed claims for 
service connection for swollen joints, left shoulder 
disability, low back disability, left ankle disability, left 
elbow disability, abnormal EKG, and cramps in the legs are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Veteran will be advised if further 
action is required on his part.


FINDINGS OF FACT

1.  A current left wrist disability is not shown to be 
related to the Veteran's active duty service.

2.  A disability manifested by cramps in the foot is not 
shown to be related to the Veteran's active duty service.

3.  A respiratory disability, to include bronchitis and/or 
asthma, is not shown to be related to the Veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A disability manifested by cramps in the feet was not 
incurred in or as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  A respiratory disability, to include bronchitis and/or 
asthma, was not incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

With respect to the claims for service connection for left 
wrist disability, cramps in the feet, and respiratory 
disability, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2004.  This letter 
fully addressed all three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.    In addition, 
notice consistent with the Court's holding in Dingess was 
subsequently provided in March 2006.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review of the issues 
decided herein may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained service treatment records, VA medical 
treatment records, and private medical treatment records.  
The Veteran was also afforded a medical examination in 
conjunction with his claims.  Significantly, the Veteran has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

In general, pain alone, without an underlying diagnosis does 
not constitute a disability for which service connection can 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).


Left wrist Disability

The service treatment records do not indicate any findings or 
complaints regarding the left wrist.  There is scant post-
service evidence regarding the left wrist.  However, the 
record reflects that the Veteran was diagnosed with probable 
carpal tunnel syndrome in February 1995.  

In December 2008, the Veteran was afforded a comprehensive VA 
medical examination.  As to the left wrist, the Veteran 
reported left wrist spasms and asserted that left wrist 
problems began in 1985.  On examination, the examiner found 
left wrist crepitus and diagnosed left wrist carpal tunnel 
syndrome.  

While the record reflects that the Veteran has a current 
diagnosis of carpal tunnel syndrome of the left wrist, there 
is no competent evidence relating a current left wrist 
disability to active service.  On the contrary, the examiner 
that conducted the December 2008 examination, after reviewing 
the Veteran's claims folder, concluded that there was not 
evidence of any significant left wrist injury in service.  
Rather, the examiner felt that the Veteran's current left 
wrist complaints resulted from the normal aging process and 
normal wear and tear of the joints during the progression of 
life.  

The Veteran's apparent assertions regarding the link between 
a left wrist disability and service do not constitute 
competent medical evidence.  Espiritu, supra.  The only 
competent opinion regarding the etiology of a left wrist 
disability is contained in the December 2008 VA medical 
examination report.  This medical opinion indicates no nexus 
between a current left wrist disability and service.  Indeed, 
the etiology of the current left wrist disability is the 
normal aging process.  Because there is no connection between 
any current problem of the left wrist and service, service 
connection for the claimed disability is denied.  38 C.F.R. 
§ 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


Disability Manifested by Cramping in the Feet

The Veteran's service treatment records contain no reference 
to cramps in his feet or treatment for any foot disability 
manifested by cramping.  On the contrary, his May 1991 
separation examination resulted in clinically normal findings 
of the feet.   

Similarly, the post service medical records contain no 
evidence of a current disability manifested by cramping of 
the feet.  X-ray findings dated in July 1995 revealed normal 
findings of the right foot with no localized soft tissue 
swelling and an intact and unremarkable bony structure.  
Likewise, the December 2008 VA medical examination refers to 
cramps in the calves and thighs, but not cramps of the feet.  

The Board observes that there is no objective evidence of a 
disability manifested by cramps of either foot.  A present 
disability is a prerequisite to the granting of service 
connection.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  As there is no currently diagnosed disability, 
service connection for cramps of the foot must be denied.  
Id.  

The only evidence of a current disability manifested by leg 
cramps is the Veteran's own assertions.  However, as stated 
previously, there is no evidence indicating that the veteran 
has the medical knowledge or training requisite for the 
rendering of clinical opinions.  Therefore, the Board must 
find that his contentions with regard to presence of a 
current disability manifested by foot cramps to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


Respiratory Disability

The Veteran's service treatment records reflect treatment for 
bronchitis and upper respiratory infections.  However, no 
chronic breathing problem was diagnosed during the Veteran's 
long military career.  While the Veteran complained of 
shortness of breath and pain or pressure in his chest during 
his May 1991 retirement examination, physical examination of 
his lung and chest was noted to be clinically normal.  A 
chronic respiratory disability was not diagnosed.  

On March 1992 VA general medical examination, the Veteran did 
not report and the examiner did not diagnose any respiratory 
problems.

Subsequent post service private medical records dated from 
April 1993 have shown complaints of symptoms such as chest 
pain and tightness, productive cough, and post nasal drips.  
Various diagnoses including musculoskeletal chest pain, 
sinusitis, bronchitis, asthma, and pneumonia are contained in 
these recent records.  
In recent years, the Veteran has been treated for asthma.

On December 2008 VA medical examination, the Veteran 
maintained that he had been suffering from breathing problems 
since service.  The examiner noted that there was no history 
of lung trauma, no history of respiratory neoplasm, no 
history of pulmonary embolism, no history of respiratory 
failure, no history of orthopnea, and no history of 
paroxysmal nocturnal dyspnea.  There was, however, a history 
of shortness of breath and snoring as well as wheezing.  Upon 
examination of the Veteran and a review of the pertinent 
documents in the claims file, the examiner opined that the 
Veteran's asthma was not related to service.  The Veteran's 
in-service bronchitis and other respiratory problems were not 
diagnosed as asthma and wheezing was not documented.  Thus, 
according to the examiner, there is no indication of chronic 
bronchitis or asthma in the service treatment records.  The 
examiner noted that there was no record of asbestos exposure, 
and he did not opine that the Veteran's asthma was caused by 
asbestos.

The Board observes that the Veteran served in the Army in 
various administrative roles.  The evidence fails to show 
that these administrative functions brought him into contact 
with asbestos.  Nevertheless, the evidence does not show that 
any health care profession has linked a current respiratory 
disability to asbestos exposure.  Thus, the Board will not 
pursue any further development regarding the question of 
whether the Veteran's asthma is due to asbestos exposure in 
service.  M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

The Board notes that the veteran has presented no clinical 
evidence or medical opinion that would establish a link 
between a current respiratory disability and his active 
military service.  In the absence of evidence indicating that 
the veteran has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the etiology of any 
current respiratory disability to be of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The competent evidence of record unequivocally demonstrates 
that the Veteran's claimed breathing problems now diagnosed 
as asthma are not related to any incident in service.  Thus, 
service connection for the claimed breathing problems is 
denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Service connection for left wrist disability is denied.

Service connection for a disability manifested by cramps in 
the feet is denied.

Service connection for a respiratory disability to include 
bronchitis and asthma is denied.  


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), and its pertinent implementing regulations are 
applicable to the veteran's claims.  For the reasons set 
forth below, the Board concludes that further development of 
the claims for a higher evaluation for a left knee 
disability, claims to reopen, and claim for service 
connection for upper back disability is warranted.  

Left Knee Disability

By a May 2005 rating decision, the RO granted an increased 
rating for the Veteran's service-connected post-operative 
residuals of a left knee meniscectomy.  The Veteran filed a 
notice of disagreement in August 2005 asserting that he was 
entitled to an even higher rating.  The RO subsequently 
assigned a still higher evaluation but less than the maximum 
available rating.  Thus, the assignment of the increased 
ratings does not terminate the appeal.  AB, supra.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue same is a procedural defect.  Manlincon, supra; Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  Pursuant to 38 
C.F.R. § 19.9(a) (2008), if further evidence or clarification 
of the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the Board is 
required to remand the case to the RO for necessary action.  
Thus, the Board must remand the issue of entitlement to an 
evaluation in excess of 20 percent for service-connected 
post-operative residuals of a left knee meniscectomy for the 
preparation of a statement of the case.  See VAOPGCPREC 16-92 
(July 24, 1992).

Claims to Reopen

The Board notes that in March 2006, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision, which held 
that because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the 38 U.S.C. § 5102(a) 38 C.F.R. § 
3.159, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran has not been provided notice in compliance with 
this decision.

In this case, although the December 2004 notice letter 
explains the meaning of new and material evidence, it did not 
specifically provides the basis for the previous denials or 
identify the kind of evidence that would be considered new 
and material in the veteran's case.  Therefore, the Board 
finds that the notice requirements as set out in Kent have 
not been satisfied.

Service Connection for Upper Back Disability

While the RO provided the veteran with a letter in December 
2004, it is inadequate with respect to the claim for service 
connection for upper back disability as it addresses the VCAA 
in the context of a claim for an increased rating rather than 
a claim for service connection.  On remand, the RO should 
ensure compliance with the notice provisions of the VCAA as 
they pertain to his claim for service connection for upper 
back disability.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO or the AMC should Issue a 
statement of the case regarding the 
issue of entitlement to an evaluation 
in excess of 20 percent for service-
connected post-operative residuals of a 
left knee meniscectomy.  The statement 
of the case must contain all applicable 
laws and regulations.  The Veteran 
should be advised of the time period in 
which to perfect his appeal.  38 C.F.R. 
§ 20.302(b).

2.  With respect to his claims for 
service connection for upper back 
disability and his claims to reopen, 
the RO should send the veteran a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); and the Court's 
holding in Kent.

3.  Then, the RO or AMC should 
readjudicate the issue of service 
connection for upper back disability 
and the claims to reopen based on a de 
novo review of the record.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


